Exhibit WINTON FUTURES FUND, L.P. (US) ADVISORY CONTRACT This agreement made as of this 12 day of April 1999, between Winton Futures Fund, L.P. (US) (the Partnership), Rockwell Futures Management, Inc. (the General Partner) and Winton Capital Management, Limited (the Advisor) is made on the following premises, terms and conditions: RECITALS WHEREAS, the Partnership has been organized to trade speculatively commodity interests including spot and forward contracts on foreign currencies and derivative instruments thereon, as defined in the Partnership’s Agreement of Limited Partnership (Commodity Interests); and WHEREAS, the General Partner is, pursuant to the Partnership’s Agreement of Limited Partnership, authorized to utilize the services of an advisor in connection with the Commodity Interest trading activities of the Partnership; and WHEREAS, the Advisor’s current business is advising and making trading decisions with respect to the purchase and sale of Commodity Interests; and WHEREAS, the Partnership and the Advisor wish to enter into this agreement in order to set forth the terms and conditions upon which the Advisor will render and implement advisory and management services in connection with the conduct by the Partnership of certain of its Commodity Interest trading activities during the term of this agreement; NOW, THEREFORE, the parties hereto agree as follows: AGREEMENTS 1.Preparation of Offering Memorandum.The Advisor will cooperate with the Partnership in the Partnership’s endeavors (a) to prepare or cause to be prepared an Offering Memorandum relating to the offer and sale by the Partnership of Limited Partnership Interests (the Interests) and to prepare or cause to be prepared such amendments or supplements to the Offering Memorandum as are deemed necessary by the Partnership and the General Partner, each such amended disclosure document being deemed an Offering Memorandum as that term is used in this agreement; and (b) to furnish any supplemental information as may be reasonably requested by the Securities & Exchange Commission (SEC) or by any securities division or examiner thereof in any state where sales of the Interests are contemplated. The Advisor agrees to make all necessary disclosures regarding itself, its principals, its trading performance, customer accounts and otherwise as are required to be made for registration or exemption of the Interests under federal and state securities laws. 2.Termination.Notwithstanding the foregoing, the Partnership or the General Partner on its behalf may withdraw the Offering Memorandum or terminate the offering of the Interests at any time. Upon any such withdrawal or termination, this agreement shall terminate and neither the Partnership nor the General Partner shall have any obligation to the Advisor. 3.Certain Representations and Warranties. a.The Advisor represents and warrants to the Partnership, and the General Partner and the Partnership’s Selling Agents and agrees that: (i)The Advisor has supplied, and has made available for review by the General Partner or its agents substantially all documents, statements, agreements, confirmations and workpapers relating to all accounts managed by the Advisor and any other persons or entities controlled by the Advisor which have heretofore been requested by the General Partner. The Advisor agrees to make available to the Partnership’s certified public accountants such information as is necessary to update his past performance tables, subject to receipt of assurances of confidentiality. (ii)The Advisor is a United Kingdom company, in good standing with full power and authority to enter into this agreement and to conduct its business as described in the Offering Memorandum. This agreement has been duly and validly authorized, executed and delivered on behalf of the Advisor and is a binding agreement of the Advisor, enforceable in accordance with its terms. (iii)To the best of the Advisor’s knowledge and belief all of the information about the Advisor as delivered to the General Partner in writing about the Advisor is true, accurate, and complete in all material respects and does not contain any misleading or untrue statement of a material fact or any omission to state a material fact required to be stated therein or necessary to make the statements therein not misleading. Except as otherwise disclosed by the Advisor in writing to the General Partner, the actual performance of all accounts directed by the Advisor and its principals during the period of time covered by the Advisor’s performance capsules contained in the Offering Memorandum and the explanations and footnotes thereto are complete, fairly presented and are true, correct, and complete in all material respects. (iv)The representations and warranties made in this agreement by the Advisor shall be continuing during the term of this agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this agreement not true, of which the Advisor has knowledge or should reasonably have knowledge, the Advisor will promptly notify the General Partner. The Advisor acknowledges that the indemnities provided in this agreement by the General Partner and the Partnership to the Advisor shall be inapplicable in the event of any liability accruing to the extent, if any, caused by or based upon the Advisor’s material misrepresentations, omissions or breach of any warranty in this agreement. b.The General Partner represents and warrants that: (i)All references to it in the Offering Memorandum are accurate in all material respects and as to itself, the Offering Memorandum does not contain any untrue 2 statement of a material fact or omit to state a material fact which is necessary to make the statements therein not misleading. (ii)It is a corporation duly organized and validly existing under the laws of the jurisdiction of its incorporation and has full corporate power and authority to perform its obligations under this agreement. (iii)It has the capacity and authority to enter into this agreement. (iv)This agreement has been duly and validly authorized, executed and delivered on its behalf and is a valid and binding agreement of itself, enforceable in accordance with its terms. (v)It will not, by acting in accordance with this agreement with respect to the Partnership, breach or cause to be breached any undertaking, agreement, contract, statute, rule or regulation by which it is a party or by which it is bound which would materially limit or affect the performance of its duties under this agreement. (vi)The representations and warranties made in this agreement by the General Partner shall be continuing during the term of this agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this agreement not true, of which the General Partner has knowledge or should reasonably have knowledge, the General Partner will promptly notify the Advisor. The General Partner acknowledges that the indemnities provided in this agreement by the Advisor to the General Partner shall be inapplicable in the event of any liability accruing to the extent, if any, caused by or based upon the General Partner’s material misrepresentations, omissions or breach of any warranty in this agreement. c.The Partnership represents and warrants that: (i)The Offering Memorandum does not contain any untrue statement of a material fact or omit to state a material fact which is necessary to make the statements therein not misleading, except that the foregoing representation does not apply to any statement or omission concerning the Advisor in any amendment or supplement thereto, made in reliance upon, and in conformity with information furnished to the Partnership by or on behalf of the Advisor expressly for use in such amendment or supplement. (ii)The Partnership is a limited partnership duly organized under the laws of the state of Colorado and has full power and authority to perform its obligations under this agreement. (iii)The Partnership has the capacity and authority to enter into this agreement. (iv)This agreement has been duly and validly authorized, executed and delivered on behalf of the Partnership and is a valid and binding agreement of the Partnership, enforceable in accordance with its terms. 3 (v)The Partnership will not, by entering into this agreement, breach or cause to be breached any undertaking, agreement, contract, statute, rule or regulation to which they are a party or by which they are bound which would materially limit or affect the performance of their duties under this agreement. (vi)The Partnership will comply with all laws, rules, regulations and orders applicable to the offer or sale of Interests during the offering period in all jurisdictions in which Interests are sold. (vii)The representations and warranties made in this agreement by the Partnership shall be continuing during the term of this agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this agreement not true, of which the Partnership has knowledge or should reasonably have knowledge, the Partnership will promptly notify the Advisor. The Partnership acknowledges that the indemnities provided in this agreement by the Advisor to the Partnership shall be inapplicable in the event of any liability accruing to the extent, if any, caused by or based upon the Partnership’s material misrepresentations, omissions or breach of any warranty in this agreement. (viii)The Partnership will make all disclosures required by law pertaining to the selection of the Advisor as a trading advisor for the Partnership. As used in this agreement, the terms “principal” and “direct” shall have the same meaning given to such terms in Section 4.10(e) and (f) of the Regulations under the Commodity Exchange Act and the term “affiliate” shall mean an individual or entity (including a stockholder, director, officer, employee, agent or principal) that directly or indirectly controls, is controlled by or is under common control with any other individual entity. 4.Duties of the Advisor.Upon allocation of assets to the Advisor, the Advisor shall have sole authority and responsibility for directing the Partnership’s commodity trading activities for the period set forth in this agreement and in accordance with the objectives set forth in the Offering Memorandum. If the General Partner, in its sole discretion, determines that any trading instructions issued by the Advisor violate those objectives, then upon prior notice to the Advisor, the General Partner may cause any position placed in violation to be reversed. The Advisor will exercise its best efforts in determining the trades in Commodity Interests with respect to the Partnership’s assets allocated to it. The Advisor has advised the Partnership that the past performance of the Advisor and its principals as set forth in the Offering Memorandum is the result of the Advisor’s trading methods as modified and refined from time to time. Material changes in those trading methods will not be made without prior written notice to the General Partner. Changes in Commodity Interests traded shall not be deemed material changes in trading policies. The Advisor shall use the trading program described in the Offering Memorandum in trading the Partnership’s account. Until further notice, all trades for the account of the Partnership shall be cleared through E.D.& F. Man International, Inc. The Partnership may engage other brokers to execute orders and give such orders up to E.D.& F. Man International, Inc. All give-up fees will be paid by the Partnership. 4 5.Independence of the Advisor.The Advisor shall for all purposes herein be deemed to be an independent contractor and shall, unless otherwise expressly provided or authorized, have no authority to act for or represent the Partnership in any way or otherwise be deemed an agent of the Partnership. The Advisor shall not offer or sell or solicit any offers to purchase Partnership Interests. The parties acknowledge that the Advisor has not, either alone or in conjunction with the General Partner, been an organizer or promoter of the Partnership.
